United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-430
Issued: September 21, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 14, 2010 appellant filed a timely appeal from a September 16, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her traumatic
injury claim and a December 3, 2010 nonmerit decision denying her request for reconsideration.
Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant met her burden of proof to establish that she
sustained an emotional condition in the performance of duty; and (2) whether OWCP properly
denied her request for further merit review under 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On July 22, 2010 appellant, then a 34-year-old mail clerk, filed a traumatic injury claim
(Form CA-1) alleging that she sustained headaches and dizziness on that same date from the
stress of constantly being harassed by her manager, Ethyl Taylor. The employing establishment
controverted the claim stating that appellant was angry because she was going to receive
administrative action for attendance issues.
By letter dated August 2, 2010, the employing establishment asserted the supervisor’s
actions were routine for employees with the same irregular attendance issues. It further stated
that, though appellant might have experienced stress and hypertension because of her supervisor,
those reactions were self-imposed and not compensable.
Appellant submitted treatment notes from Physical Medicine Rehabilitation Center dated
July 14 to 21, 2010.
By letter dated August 16, 2010, OWCP informed appellant that the evidence of record
was insufficient to support her claim. It requested additional factual and medical evidence and
asked her to respond to the provided questions which was to be submitted within 30 days. No
further evidence was submitted.
By decision dated September 16, 2010, OWCP denied appellant’s claim finding that the
evidence did not establish that the incident occurred as alleged. It specifically noted that she
failed to provide a sufficient explanation of the incident that supported her claim of stress.
On November 17, 2010 appellant requested reconsideration of OWCP’s decision.
Appellant’s physician provided disability certificates dated July 16 and August 12, 2010,
which found her totality incapacitated from employment stress.
Appellant submitted July 23 and August 5, 2010 postal service predisciplinary interview
(PDI) letters informing her of her PDI appointments.
By letter dated August 25, 2010, appellant stated that she called in sick on August 23,
2010 and asked for three days off. Her supervisor informed her that she would need
documentation for all three days. Appellant also reported that she underwent emergency surgery
on August 24, 2010 and informed her supervisor that it would take three weeks to recover. She
expected to return on September 20, 2010.
By letter dated August 31, 2010, appellant stated that she began working for her
supervisor, Ms. Taylor, on May 24, 2010. When she first started her employment under
Ms. Taylor, she had an accepted OWCP claim which required her to have doctor’s appointments
and physical therapy in claim No. xxxxxx949. Appellant alleged that her supervisor had
threatened to suspend her many times for poor attendance even though the problem was due to
her injury. She also stated that her supervisor would yell in her face, beat her fist against the
palm of her hand and change her report times when she was angry. Appellant stated that the
stress and harassment from her employment caused her to develop migraine headaches and
depression.
2

In a September 17, 2010 medical note, Dr. Archana G. Leon-Guerrero, a Board-certified
psychiatrist and Chief of Psychiatry, reported that appellant had been under his care since
September 3, 2010 for major depression and anxiety disorder. He stated that the cause of her
condition was a result of the stressful work situation. Dr. Leon-Guerrero reported that appellant
had worked for the postal service for many years with good attendance at first. At some point
she began to miss work frequently and built a reputation for poor attendance. As a result,
appellant’s supervisors did not take her doctor’s medical recommendations for time off work
seriously. This resulted in escalating tensions between her and her supervisor, which caused her
depression and anxiety.
In a September 21, 2010 medical note, Dr. Rehana Hussain, a treating physician,
diagnosed appellant with major depression, migraine and tension headaches.
In a September 22, 2010 treatment note, Dr. Leon-Guerrero stated that appellant’s
psychiatric condition was likely to recur if she was not transferred from her position at Landover
Hills, MD.
By decision dated December 3, 2010, OWCP denied appellant’s request for
reconsideration finding that she neither raised substantive legal questions nor included new and
relevant evidence establishing fact of injury. It specifically noted that she failed to submit any
evidence which established that an event occurred on July 22, 2010.
LEGAL PRECEDENT -- ISSUE 1
To establish that an emotional condition was sustained in the performance of duty there
must be factual evidence identifying and corroborating employment factors or incidents alleged
to have caused or contributed to the condition, medical evidence establishing that the employee
has an emotional condition and rationalized medical opinion establishing that compensable
employment factors are causally related to the claimed emotional condition.2 There must be
evidence that implicated acts of harassment or discrimination did, in fact, occur supported by
specific, substantive, reliable and probative evidence.3
Where the disability results from an emotional reaction to regular or specially assigned
work duties or a requirement imposed by the employment, the disability comes within the
coverage of FECA.4 On the other hand, disability is not covered where it results from an
employee’s fear of a reduction-in-force, frustration from not being permitted to work in a
particular environment or to hold a particular position, or to secure a promotion. Disabling
conditions resulting from an employee’s feeling of job insecurity or the desire for a different job
do not constitute a personal injury sustained while in the performance of duty within the meaning
of FECA.5
2

See Debbie J. Hobbs, 43 ECAB 135 (1991).

3

See Ruth C. Borden, 43 ECAB 146 (1991).

4

Lillian Cutler, 28 ECAB 125 (1976).

5

Id.

3

Workers’ compensation does not cover an emotional reaction to an administrative or
personnel action unless the evidence shows error or abuse on the part of the employing
establishment.6 As a rule, however, a claimant’s allegations alone are insufficient to establish a
factual basis for an emotional condition claim.7 Mere perceptions and feelings of harassment or
discrimination will not support an award of compensation. The claimant must substantiate such
allegations with probative and reliable evidence.8 The primary reason for requiring factual
evidence of allegations of stress in the workplace is to establish a basis in fact for the contentions
made, as opposed to mere perceptions of the claimant, which in turn may be fully examined and
evaluated by OWCP and the Board.9
The Board has recognized the compensability of verbal altercations or abuse when
sufficiently detailed by the claimant and supported by the record. This does not imply, however,
that every statement uttered in the workplace will give rise to compensability.10
ANALYSIS -- ISSUE 1
Appellant did not attribute her emotional condition to her regular or specially assigned
duties under Cutler.11 In this case, she attributed her condition to an incident alleged to have
occurred on July 22, 2010. When describing the cause of her injury, appellant stated stress from
constantly being harassed by management. She indicated a traumatic injury by filing a Form
CA-1 but described an occupational disease. Under the circumstances of the case, the Board will
treat this case as an occupational disease claim as it appears that appellant is alleging an injury
produced by her work environment over a period longer than a single workday or shift.12
The initial question is whether appellant has alleged compensable employment factors as
a cause of her condition.13 Thus, part of her burden of proof includes the submission of a

6

Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon, 42 ECAB 566, 572-73 (1991).

7

See Arthur F. Hougens, 42 ECAB 455 (1991); Ruthie M. Evans, 41 ECAB 416 (1990) (in each case the Board
looked beyond the claimant’s allegations of unfair treatment to determine if the evidence corroborated such
allegations).
8

Joel Parker, Sr., 43 ECAB 220, 225 (1991); Donna Faye Cardwell, 41 ECAB 730 (1990) (for harassment to
give rise to a compensable disability, there must be some evidence that harassment or discrimination did in fact
occur); Pamela R. Rice, 38 ECAB 838 (1987) (claimant failed to establish that the incidents or actions which she
characterized as harassment actually occurred).
9

Paul Trotman-Hall, 45 ECAB 229 (1993) (concurring opinion of Michael E. Groom, Alternate Member).

10

See David C. Lindsey, 56 ECAB 263 (2005). The mere fact that a supervisor or employee may raise his or her
voice during the course of an argument does not warrant a finding of verbal abuse. Joe M. Hagewood, 56 ECAB
479 (2005).
11

See supra at note 4.

12

20 C.F.R. § 10.5(x). The Board finds no evidence in this claim of events or circumstances which would make
this a traumatic injury claim.
13

Wanda G. Bailey, 45 ECAB 835, 838 (1994).

4

detailed description of the specific employment factors or incidents which caused or aggravated
the condition for which she claims compensation.14
The evidence received does not provide any details establishing that the events occurred
as alleged. Appellant submitted a Form CA-1 which stated that she developed headaches and
dizziness on July 22, 2010 from the stress of constantly being harassed by her manager,
Ms. Taylor. She also submitted date of treatment notes from July 14 to 21, 2010. By letter dated
August 16, 2010, OWCP informed appellant of detailed medical and factual evidence needed to
support her claim and provided her with a series of questions; however, she did not respond to
OWCP’s request.
While the employing establishment controverted the claim by asserting that the actions
taken towards appellant were in keeping with postal service guidelines, appellant has not
supported her claim in the first instance. Other than an unsubstantiated claim that management
harassed her, she has not established that any administrative or personnel action constituted error
or abuse by her employer. Therefore these alleged events are not factors of employment.
Appellant failed to describe the circumstances of her injury in detail and did not explain how or
when she was harassed during the course of her employment.15 No witness statements were
submitted, she failed to establish the events alleged to have occurred and did not provide OWCP
with the additional factual evidence requested.16 The Board again notes that mere perceptions of
harassment or discrimination are not compensable; an appellant must establish a basis in fact for
the claim by supporting her allegations with probative and reliable evidence.17 Rather, appellant
has provided generally stated assertions of dissatisfaction with a certain superior at work and
these do not establish her allegations.18 As she failed to provide evidence to establish a
compensable factor of employment, her claim was properly denied.
LEGAL PRECEDENT -- ISSUE 2
To require OWCP to reopen a case for merit review under FECA section 8128(a), OWCP
regulations provide that the evidence or argument submitted by a claimant must: (1) show that
OWCP erroneously applied or interpreted a specific point of law; (2) advance a relevant legal
argument not previously considered by OWCP; or (3) constitute relevant and pertinent new
evidence not previously considered by OWCP.19 Section 10.608(b) of OWCP regulations
provide that, when an application for reconsideration does not meet at least one of the three

14

Jimmy Gilbreath, 44 ECAB 555, 558 (1993).

15

N.G., 111 LRP 9066 (2011).

16

See Joel Parker, Sr., supra note 8 (the Board held that a claimant must substantiate allegations of harassment or
discrimination with probative and reliable evidence).
17

Curtis Hall, 45 ECAB 316 (1994); Margaret S. Krzycki, 43 ECAB 496 (1992).

18

Supra note 2.

19

D.K., 59 ECAB 141 (2007).

5

requirements enumerated under section 10.606(b)(2), OWCP will deny the application for
reconsideration without reopening the case for a review on the merits.20
ANALYSIS -- ISSUE 2
The Board finds that OWCP improperly denied appellant’s December 3, 2010 request for
review, pursuant to 5 U.S.C. § 8128(a).
The issue presented on appeal is whether appellant met any of the requirements of 20
C.F.R. § 10.606(b)(2), requiring OWCP to reopen the case for review of the merits of the claim.
In support of her reconsideration request, appellant submitted July 23 and August 5, 2010 postal
service PDI letters informing her of her PDI appointments. By letter dated August 25, 2010, she
stated that she called in sick on August 23, 2010 and her supervisor informed her that she would
need documentation. Appellant also reported that she had emergency surgery on August 24,
2010 and informed her supervisor that she would need three weeks to recover and would return
to work on September 20, 2010. By letter dated August 31, 2010, she stated that Ms. Taylor
threatened to suspend her many times, would yell in her face, beat her fist against the palm of her
hand and change her report times when she was angry. Appellant stated that the stress and
harassment from her employment caused her to develop migraine headaches and depression.
In a September 17 and 22, 2010 medical note, Dr. Leon-Guerrero reported that appellant
was under his care for major depression and anxiety disorder caused by her stressful work
situation and tensions with her supervisor. He further stated that appellant’s psychiatric
condition was likely to recur if she was not transferred from her current position.
As previously stated, the Board will treat this claim as an occupational disease case as it
appears that appellant is alleging an injury produced by her work environment over a period
longer than a single workday or shift. Therefore, the underlying issue in this case is whether
appellant has alleged compensable employment factors as contributing to her condition. This is
a factual issue which must be addressed by relevant corroborating evidence or witness statements
to establish that the actions actually occurred or statements were actually made. As appellant has
provided evidence regarding the claimed occupational exposure, the Board finds her statements,
medical notes and PDI letters to be relevant and pertinent new evidence not previously
considered by OWCP and, therefore, sufficient to warrant further review of the case on the
merits.21
The case will be remanded to OWCP for a decision on the merits of appellant’s claim.
On remand, OWCP should consider the new and relevant evidence, together with the previously
submitted evidence of record, to determine if she has established that she developed an
emotional condition in the performance of duty causally related to factors of her federal
employment as a mail clerk.

20

K.H., 59 ECAB 495 (2008).

21

See Donald T. Pippin, 54 ECAB 631 (2003); E.R., Docket No. 09-1655 (issued March 18, 2010); R.M., Docket
No. 08-734 (issued September 5, 2008).

6

CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained an emotional condition causally related to factors of her employment as a mail clerk.
OWCP however, improperly denied her request for a merit review pursuant to section 8128(a) of
FECA. The case is remanded to OWCP to consider the additional evidence submitted and,
following any necessary further development, issue an appropriate decision on the merits of the
case.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated September 16, 2010 is affirmed but the December 3, 2010 decision is set aside
and the case is remanded for further action consistent with this decision.
Issued: September 21, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

